Title: To George Washington from Henry William DeSaussure, 1 November 1795
From: DeSaussure, Henry William
To: Washington, George


          
            D. sir
            [Philadelphia] sunday morning 1st Novr 1795
          
          I find on packing up my papers, one wch I had Intended for your use—Permit me now to enclose it. It gives a Correct view of the course of the Canal from santee to Cooper.
          Last Evening I recd a letter from General Pinckney, wherein he states Strongly the necessity of keeping up a Garrison of some force at Fort Johnson; at least a full Company & mentions that a good deal of disgust had been given by the Idea of that Garrison being reduced—Insomuch as to produce a disinclination to Cede the ground to the Government of the Un: States.
          It seems to me that he Intended this Idea should reach you—If you desire to have his own mode of expressing it, I will Instantly send you his letter.
          I feel myself bound to say that he speaks very favorably of a young Gentleman of merit, Dr Gillespie who it seems wished that favorable opinion to reach you. With the sincerest & most earnest wishes for your health & happiness I have the honor to be D. sir with truest Attachment and respectful regard your most Ob. sert
          
            Henry Wm DeSaussure
          
        